Citation Nr: 0522583	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  01-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for a back 
disorder, described as dorsolumbar paravertebral myositis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had active service from September 1973 to January 
1974, and April 1975 to May 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

By rating action in September 1976, service connection was 
granted for muscular back pain and a noncompensable rating 
was assigned.  By rating action in September 1982 the rating 
was increased to 10 percent and the description was changed 
to chronic back pain of mechanical etiology.  Finally by 
rating action in June 1987 the rating for a back disorder, 
described as dorsolumbar paravertebral myositis, was 
increased to 20 percent.

The appellant was scheduled to attend a personal hearing at 
the RO in June 2001.  The hearing was rescheduled to 
September 2001 at the veteran's request.  However he failed 
to report for this hearing, and has provided no explanation 
for his failure to attend the hearing.  Accordingly, the 
request for a hearing is deemed to have been withdrawn.   

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board undertook 
evidentiary development in this case, to include obtaining 
treatment records from the VA Medical Center (VAMC) San Juan, 
Puerto Rico, from May 2000 to the present, and according the 
veteran a VA examination in February 2003.

However, in May 2003, the United States Court of Appeals for 
the Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  The Board no longer has authority to decide claims 
based on new evidence that it develops or obtains without 
obtaining a waiver.  Thus, in September 2003, the Board 
remanded this case to the RO for initial consideration of the 
new evidence.  The RO continued the denial of the case and 
issued a Supplemental Statement of the Case (SSOC) in 
December 2003.  The case has now been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected dorsolumbar paravertebral 
myositis is manifested by complaints of characteristic pain 
on motion.  The forward flexion of the dorsolumbosacral spine 
was to 40 degrees, with extension, lateral flexion, and 
rotation to 30 degrees.  Flexion of the lumbar spine was to 
80 degrees and extension to 20 degrees.  There was no 
evidence of painful motion or palpable spasm of the lumbar 
spine.  There were no neurological abnormalities noted.

2.  Prior to and subsequent to September 2003, the veteran's 
service-connected dorsolumbar paravertebral myositis was 
manifested by no more than moderate limitation of motion.  
Ankylosis of the lumbar spine was not shown.

3.  The veteran's dorsolumbar paravertebral myositis is not 
productive of any neurological symptomatology.  There are no 
organic changes present such as muscular atrophy.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
dorsolumbar paravertebral myositis have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5288, 
5289, 5291, 5292, 5293, 5295 (before and after September 23, 
2002) and DC 5243-5292 (on and after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his 
claim by the statement of the case (SOC) dated in February 
2001, and supplemental statement of the case (SSOC) dated in 
December 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the SOC dated in February 2001, and SSOC dated 
in December 2003 informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  The 
veteran was fully notified of his responsibility to provide 
to VA any evidence under his control pertaining to his claim.  
When considering the aforementioned correspondence, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996). 

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claim either has been obtained or, if not, are 
unobtainable.  The veteran was also provided with 
comprehensive VA examinations.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

a. Background.  The veteran had complaints of thoracic back 
pain and spasms in service.  A definite diagnosis was not 
shown on repeat clinical visits.  

By rating action in September 1976, service connection was 
granted for muscular back pain and a noncompensable rating 
was assigned.  By rating action in September 1982 the rating 
was increased to 10 percent and the description was changed 
to chronic back pain of mechanical etiology.  Finally by 
rating action in June 1987 the rating for a back disorder, 
described as dorsolumbar paravertebral myositis was increased 
to 20 percent.  

In a March 1992 VA examination, the veteran reported injuring 
his back in service and having back problems since that time.  
He complained of low back pain, persistent and exacerbated by 
back movements and morning stiffness.

The examiner noted the veteran walked with a guarded gait.  
There was flattening of the lumbar lordosis.  There was pain 
to pressure with spasms, moderate to severe, of the 
dorsolumbar paravertebral musculature with evidence of tender 
fibrotic nodules.  The range of motion (ROM) of the 
lumbosacral spine was flexion to 70 degrees, extension to 10 
degrees; lateral flexion to 20 degrees, and rotation to 40 
degrees.  Straight leg raising and knee extension elicited 
back pains at 70 degrees and 160 degrees, bilaterally.  There 
were no radicular signs and a neurological examination was 
within normal limits.

In an April 1999 VA examination, the veteran reported 
injuring his back in a lifting accident in service and again 
while working at a VA hospital.  He also suffered a cervical 
spine fracture in another accident.  The veteran occasionally 
used a cane, and wore a corset.  He had no history of any 
back surgeries.  ROM of the lumbosacral spine was flexion to 
70 degrees, extension to 15 degrees, lateral flexion to the 
right to 15 degrees, and left to 20 degrees, and rotation to 
25 degrees.  There was painful motion in the last 10 degrees 
of movement.  The examiner noted no objective evidence of 
painful motion or spasms in the thoracolumbar area.  There 
was tenderness more significant in the lumbosacral area.  
There was decreased lumbar lordosis.  There was weakness in 
both lower extremities.  There was adequate pinprick and 
light touch and proprioception in both lower extremities.  
The examiner noted that lumbosacral x-rays in October and 
July 1992 noted only bilateral lumbar spasms.  The diagnosis 
was lumbar myositis.

The veteran filed the current claim for an increased rating 
in July 2000.

In an August 2000 VA examination, the veteran complained of 
pain, weakness, stiffness, fatigability, lack of endurance, 
etc.  The veteran noted that he had been a laundry worker for 
14 years at the VAMC.  He noted a back injury in 1988 for 
which he filed a workmen's compensation claim but received no 
compensation for the injury at that time.  He had been absent 
from work on several occasions last year due to low back 
pain.  He had severe low back pain with radiation to the mid-
back and left neck.  He was being treated with several 
medications for back pain.  He reported no bowel or bladder 
dysfunction.  During the last year he reported being admitted 
to the emergency room in June 2000 with severe low back pain.  
He had no history of any back surgery.  He walked unassisted 
but used a cane in his house with severe pain.  

ROM of the lumbosacral spine was flexion to 60 degrees, 
extension, lateral flexion, and rotation to 35 degrees.  
There was painful motion in the last degrees of movement.  
The examiner noted moderate objective evidence of painful 
motion on right lateral flexion and forward flexion of the 
lumbar spine.  There was moderate tenderness to palpation on 
the dorsal spine and paravertebral muscle spasms.  There was 
mild tenderness to palpation on the lumbar area, but no 
lumbar muscle spasms.  There was no weakness of the legs with 
normal muscle strength. There was no postural or fixed 
deformity noted.  Neurologically the veteran had a normal 
gait cycle, and no muscle atrophy of the lower extremities.  
The diagnosis was dorsolumbar paravertebral fibromyositis.

A September 2000 neurological examination revealed normal 
values for velocity, latency and amplitude for all motor and 
sensory nerves of the lower extremities.  There was no 
evidence of any abnormalities in a needle EMG and no evidence 
of any neuropathy present.  

In a February 2003 VA examination, the examiner noted that an 
August 2000 radiological evaluation was normal with no 
evidence of joint or disc pathology.  The veteran was noted 
to have a history of diabetes mellitus, chronic alcohol abuse 
with hepatocellular diseases, and a history of 
neuropsychiatric conditions.  The veteran complained of pain, 
weakness, and stiffness beginning in 1975.  He referred to 
moderate localized mid and low back pain, and knee pain, but 
no complaints of fecal or urinary incontinence.  During the 
last year he has had no flare-ups requiring a trip to the 
emergency room.  He was being treated with Naproxen with 
temporary relief for about 6 hours.  He walked unassisted but 
used a cane or a lumbosacral orthosis at home when in severe 
pain.  He could walk for about ten minutes with no history of 
falls.  He had no history of any back surgery.  The examiner 
noted that the veteran was independent on activities of daily 
living.  His lumbar and mid back areas were normal with 
normal posture and gait.  The position of the head and 
curvature of the spine were symmetric in appearance, rhythm, 
and spinal motion. 

ROM of the dorsolumbosacral spine was flexion to 40 degrees, 
extension, lateral flexion, and rotation to 30 degrees.  The 
examiner noted that the veteran was not doing his full 
effort.  ROM of the lumbar spine was flexion to 80 degrees 
(normal 90 degrees), extension to 20 degrees (normal 35 
degrees).  There was no painful motion noted, and no acute 
flare-ups during the examination.  There was no objective 
evidence of painful motion and no palpable lumbar spasm.  
There was no weakness of the legs and muscle strength was 
5/5.  There was no tenderness to palpation in the 
dorsolumbosacral area.  There were no postural abnormalities 
or fixed deformities of the back.  Neurologically the veteran 
had a normal sensory examination with no atrophy of the lower 
extremities.  He had normal muscle tone, gait cycle, and 
strength.  Lasegue sign was negative. The diagnosis was 
dorsolumbar paravertebral myositis.

The examiner noted that the claims file was carefully 
reviewed.  The veteran's subjective complaints were not 
supported by objective physical findings.  The examiner noted 
that, 

I cannot estimate the proper range of motion this 
veteran can have but what I can say is that his range of 
motion measured today was without pain.  I cannot 
mention about the range of motion because he was not 
doing his full efforts. ............

The file contains extensive VA outpatient treatment records 
reflecting treatment for the veteran's back disorder and 
other physical conditions as well as psychiatric disorders, 
and alcohol abuse and dependence.      

b. Criteria/Analysis.  Disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).   
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining 
level of occupational and social impairment).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new disc 
regulations").  Further, the remaining spinal regulations 
were amended in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) ("new spinal regulations").  The Board will 
hereafter designate the regulations in effect prior to the 
respective amendments as the "old disc regulations" and the 
"old spinal regulations."

The timing of this change requires the Board to first 
consider the claims under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5288, unfavorable ankylosis of the 
dorsal spine warranted a 30 percent rating and favorable 
ankylosis warranted a 20 percent rating.  Under the previous 
DC 5289, unfavorable ankylosis of the lumbar spine warranted 
a 50 percent rating and favorable ankylosis warranted a 40 
percent rating.  

Slight limitation of motion of the dorsal spine warranted a 0 
percent evaluation under DC 5291, moderate limitation of 
motion warranted a 10 percent evaluation, and severe 
limitation of motion warranted a 10 percent evaluation. 
Slight limitation of motion of the lumbar spine warranted a 
10 percent evaluation under DC 5292, moderate limitation of 
motion warranted a 20 percent evaluation, and severe 
limitation of motion warranted a 40 percent evaluation. 

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

Under the old DC 5295, a noncompensable evaluation was 
warranted for lumbosacral strain with slight subjective 
symptoms. A 10 percent evaluation was warranted upon a 
showing of characteristic pain on motion.  While a 20 percent 
evaluation required muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent evaluation required severe listing of 
the whole spine to opposite side, positive Goldwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The physical evidence and February 2003 VA examination 
revealed a normal lumbar spine and mid back area with no pain 
exhibited on ROM testing.  ROM of the dorsolumbosacral spine 
was flexion to 40 degrees, extension to 30 degrees; lateral 
flexion to 30 degrees, and rotation to 30 degrees.  ROM of 
the lumbar spine was flexion to 80 degrees (normal 90 
degrees), extension to 20 degrees (normal 35 degrees).  There 
was no objective evidence of painful motion on all movements 
of the lumbar spine and no palpable lumbar spasm.  There was 
no weakness of the legs with normal muscle strength of 5/5, 
and no tenderness to palpation in the dorsolumbosacral area, 
or postural abnormalities noted.

Neurologically the veteran had a normal sensory examination 
with no atrophy of the lower extremities.  He had normal 
muscle tone, and strength.  The examiner noted that the 
subjective complaints were not supported by objective 
physical findings.
VA examinations and clinical records note essentially a 
normal lumbar spine.

The Board finds that a rating higher than the currently 
assigned 20 percent rating is not warranted under the old 
rating criteria.  


New Disc Regulations.  As noted above, DC 5293 was amended 
effective in September 2002 to evaluate intervertebral disc 
syndrome preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months . . . 		   
		           60

With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months . . . 		          40

With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months . . . 		          20

With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months . . . 	                    10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: General Rating Formula 
for Diseases and Injuries of the Spine (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine . . .	                   
100

Unfavorable ankylosis of the entire thoracolumbar spine 
. . .  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine . . .                                                           
40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine . . .                                 30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis . . .            
...                                                                                               
20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height . . .                                                                                    
10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome

The veteran is best rated as 20 percent disabled for 
lumbosacral strain under Diagnostic Code 5237.  In this case, 
there is no evidence to show that the criteria for a rating 
in excess of 20 percent have been met within the applicable 
time periods.  The Board reiterates that the February 2003 VA 
examination report revealed an  ROM of the dorsolumbosacral 
spine of flexion to 40 degrees, extension, lateral flexion, 
and rotation to 30 degrees.  ROM of the lumbar spine was 
flexion to 80 degrees (normal 90 degrees), and extension to 
20 degrees (normal 35 degrees).  There was no objective 
evidence of painful motion on all movements of the lumbar 
spine and no palpable lumbar spasm. Neurologically the 
veteran had a normal sensory examination with normal muscle 
tone, and strength.  

In regard to DC 5243, there was no evidence to show that the 
veteran has intervertebral disc syndrome.  Accordingly, a 
rating in excess of 20 percent is not warranted under the 
General Rating Formula, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 5243.  With 
respect to neurological symptoms, the Board notes that the 
February 2003 VA examination revealed a normal neurological 
examination.   

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board notes 
that while the evidence shows a limitation of motion in the 
dorsolumbar spine, as well as subjective pain, the evidence 
does not otherwise show functional loss due to pain to 
warrant a rating in excess of 20 percent at this time.  In 
particular, the Board notes the lack of evidence of such 
findings as loss of strength, loss of coordination, or muscle 
atrophy.  The veteran walks erect without assistive devices, 
his spine is straight, and his gait steady.  In summary, when 
the ranges of motion in the back are considered together with 
the evidence showing functional loss, to include the findings 
pertaining to neurological deficits and muscle strength, the 
Board finds that there is insufficient evidence of objective 
pain on motion, or any other functional loss, to warrant a 
rating in excess of 20 percent when compared to either the 
old or the new rating criteria.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, supra.  

Extra-schedular Consideration.  The Board has considered the 
issue of whether the veteran's service-connected dorsolumbar 
back disability presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards, and to warrant a referral 
to the appropriate officials for consideration of an 
extraschedular rating.  See 38 C.F.R. §§ 3.321(b)(1), 
4.16(b); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
The record reflects that the veteran has been treated for 
chronic alcohol abuse with hepatocelluar disease, and 
neuropsychiatric disorders as well as diabetes mellitus.  In 
the opinion of the Board, the veteran's dorsolumbar back 
disorder did not interfere markedly with employment and has 
not required frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) 
are not met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's dorsolumbar back 
disorder warrants no higher than a 20 percent rating.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Entitlement to a rating in excess of  20 percent for 
dorsolumbar paravertebral myositis is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


